Case: 11-12841           Date Filed: 09/07/2012   Page: 1 of 3

                                                                        [DO NOT PUBLISH]

                     IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                           No. 11-12841
                                     ________________________

                                D.C. Docket No. 1:09-cv-22793-PAS

JERRY RANKIN,
LUISA ALEXANDRA CUESTA,
OCTAVIO TOBAR,
JACOBO HINCAPIE,

 llllllllllllllllllllllllllllllllllllllll                              Plaintiffs - Appellants,
                                                  versus

CELEBRITY CRUISES, LTD.,

lllllllllllllllllllllllllllllllllllllll                         l Defendant - Appellee.
                                       ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________
                                      (September 7, 2012)

Before BARKETT and PRYOR, Circuit Judges, and LAWSON,* District Judge.

PER CURIAM:




       * Honorable Hugh Lawson, United States District Judge for the Middle District of
Georgia, sitting by designation.
                    Case: 11-12841            Date Filed: 09/07/2012              Page: 2 of 3

         Plaintiffs Jerry Rankin, Octavio Tobar, Luisa Alexandra Cuesta, and Jacobo

Hincapie, independent contractor physicians previously employed by Celebrity

Cruise Lines (“physicians”), argue that Celebrity failed to pay a certain portion of

the commission to which they were entitled under their respective employment

contracts with Celebrity, and that, under the Seaman’s Wage Act, 46 U.S.C. §

10313, they are entitled to two days’ wages for each day that Celebrity has delayed

payment of this contractual amount. Even if the district court erred in its reading

of the statute, however, the physicians nonetheless cannot prevail on this claim

because the district court found against them on an alternative basis which was not

properly challenged. Specifically, the district court found that “plaintiffs’ failure to

allege that they were not paid after being discharged from a foreign or intercoastal

voyage, which is the stated basis for the Court’s jurisdiction . . . precludes

application of this statute to plaintiffs’ claims.” 1

         The physicians also contend that Celebrity violated their “maintenance and

cure” obligations to the physicians by requiring the physicians to pay for their own

health insurance while employed by Celebrity, and that this constituted a “de facto

deduction of wages” for which they are also entitled to recover. “Maintenance and

cure” is a principle grounded in maritime law and requires a shipowner to “provide

medical treatment and support for the seaman who becomes ill or is injured while
1
 Although the plaintiffs indicated at oral argument that they contested this issue in their reply brief, the law of this
circuit is clear that arguments which are first raised in a reply brief are deemed waived. United States v. House, 684
F.3d 1173, 1210 (11th Cir. 2012).

                                                           2
              Case: 11-12841    Date Filed: 09/07/2012   Page: 3 of 3

in the service of the ship.” Garay v. Carnival Cruise Line, Inc., 904 F.2d 1527,

1529 (11th Cir. 1990). We find no reversible error here because none of the

physicians claim to have been injured.

      AFFIRMED




                                         3